DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 10/22/2019.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carradus et al (1,402,477) in view of Fassman (5,540,468).
Regarding claim 1, Carradus et al (‘477) discloses a workpiece decoupling device g,f (fig1) comprising: 
an elongated flexible member E (a portion E of an element f; lines47-48; figA below); 
a hook g (line48) coupled to a first end (figA below) of the elongated flexible member E;


    PNG
    media_image1.png
    374
    655
    media_image1.png
    Greyscale

However, Carradus et al does not explicitly disclose that the elongated flexible member E is a cable. Instead, Carradus et al discloses that the elongated flexible member is a chain or like flexible elements.
Fassman (‘468) teaches a use of a link or bead chain, cord, thin wire, or elongated strip of metal etc. (col.7 line67-col.8 line2) as an elongated flexible member 60 for a pulling device with a pulling hook. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carradus et al to a cable instead of a chain as an elongated flexible member, as taught by Fassman, for the purpose of using one of suitable flexible member.
It is noted that a center cap, a hub of a wheel of a vehicle and their further limitations are recited as intended use which only require the decoupling device to be capable of performing the intended use. In this case, Carradus et al as modified by Fassman teaches each and every structural limitations (the cable, the hook, and the coupler) of the decoupling device, therefore, it is clear that the decoupling device taught by Carradus et al as modified by Fassman is capable of being used as a center cap decoupling device and performing the recited intended use. 
Regarding claim 3, the combination of Carradus et al and Fassman teaches the device of claim 1. Carradus et al as modified by Fassman further teaches the hook g comprising a bar  (as seen in fig1, the hook g is constructed as a bar), the bar being arcuate distal (figB below) from the cable such that the bar is configured for hooking onto the center cap when inserted into the slot positioned in the center cap (As aforementioned, the center cap and its further limitations are recited as the intended use. Carradus et al as modified by Fassman teaches each and every structural limitations recited in claim 3, therefore, it is clear that the bar of Carradus et al is capable of performing the recited intended use). 

    PNG
    media_image2.png
    374
    655
    media_image2.png
    Greyscale

Regarding claim 7, the combination of Carradus et al and Fassman teaches the device of claim 1. Carradus et al as modified by Fassman teaches the coupler (figA above) comprising a loop (figA above) positioned in the cable adjacent to the second end (figA above).
Regarding claim 8, the combination of Carradus et al and Fassman teaches the device of claim 3. Carradus et al as modified by Fassman teaches a bend (figB above) positioned in the bar proximate to a first terminus (figB above) of the bar, the cable being coupled to the bar between the bend (figB) and the first terminus (figB).  As aforementioned, the center cap is recited as the intended use. Carradus et al as modified by Fassman teaches each and every 
Regarding claim 9, the combination of Carradus et al and Fassman teaches the device of claim 8. Carradus et al as modified by Fassman teaches the bend (figB above) being substantially 90 degrees (figB above).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Carradus et al (1,402,477) and Fassman (5,540,468) in view of Stanley (US 2012/0152161 A1).
Regarding claim 2, the combination of Carradus et al and Fassman teaches the device of claim 1, however, does not explicitly teach that the cable is coated. Stanley (‘161) teaches a use of a cable 20 made as metal cable coated with plastic (para[0030], “metal cable in plastic sheathing”) to provide good tensile strength for a pulling device with a hook (fig3; para[0030]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Carradus et al and Fassman to use a cable being a metal cable coated with plastic, as taught by Stanley, for the purpose of providing good tensile strength.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Carradus et al (1,402,477) and Fassman (5,540,468) in view of Fanberg (4,683,783).
Regarding claim 4, the combination of Carradus et al and Fassman teaches the device of claim 1, however, does not explicitly teach that the hook is coated. Fanberg (‘783) teaches a use of a hook 16 which is coated with plastic or rubber to provide friction enhancement when engaged with a workpiece (col.4 lines54-56). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of .

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Carradus et al (1,402,477) and Fassman (5,540,468) in view of Ochoa et al (6,012,211).
Regarding claim 5, the combination of Carradus et al and Fassman teaches the device of claim 1, however, does not explicitly teach that the hook comprises metal. Ochoa et al (‘211) teaches that it is known to use a hook made of metal (col.3 lines57-58, “hardened steel”) for decoupling a hub. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Carradus et al and Fassman to use a hook made of metal such as hardened steel, as taught by Ochoa et al, for the purpose of providing sturdiness for a hook for engaging a hub of a wheel.
Regarding claim 6, the combination of Carradus et al, Fassman, and Ochoa et al teaches the device of claim 5, further including the hook comprising steel (Ochoa et al, col.3 lines57-58, “hardened steel”).
 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carradus et al (1,402,477) in view of Fassman (5,540,468), Stanley (US 2012/0152161 A1), Fanberg (4,683,783), and Ochoa et al (6,012,211).
Regarding claim 10, Carradus et al (‘477) discloses a workpiece decoupling device g,f (fig1) comprising: 
an elongated flexible member E (a portion E of an element f; lines47-48; figA above); 

a coupler (figA above) coupled to a second end (figA above) of the elongated flexible member E (figA above), the coupler comprising a loop (figA above) positioned in the cable adjacent to the second end (figA above); and
a bend (figB above) positioned in the bar proximate to a first terminus (figB above) of the bar, the elongated flexible member E being coupled to the bar between the bend (figB) and the first terminus (figB), the bend (figB above) being substantially 90 degrees (figB above).
However, Carradus et al does not explicitly disclose that the elongated flexible member E is a cable being coated, the hook being coated and comprising steel. 
It is noted that instead, Carradus et al discloses that the elongated flexible member is a chain or like flexible elements.
Fassman (‘468) teaches a use of a link or bead chain, cord, thin wire, or elongated strip of metal etc. (col.7 line67-col.8 line2) as an elongated flexible member 60 for a pulling device with a pulling hook. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carradus et al to a cable instead of a chain as an elongated flexible member, as taught by Fassman, for the purpose of using one of suitable flexible member.
Stanley (‘161) teaches a use of a cable 20 made as metal cable coated with plastic (para[0030], “metal cable in plastic sheathing”) to provide good tensile strength for a pulling device with a hook (fig3; para[0030]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carradus et al as modified by Fassman to use a cable being a metal cable coated with plastic, as taught by Stanley, for the purpose of providing good tensile strength.

Ochoa et al (‘211) teaches that it is known to use a hook made of metal, steel (col.3 lines57-58, “hardened steel”) for decoupling a hub. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Carradus et al and Fassman to use a hook made of metal such as hardened steel, as taught by Ochoa et al, for the purpose of providing sturdiness for a hook for engaging a hub of a wheel.
It is noted that a center cap, a hub of a wheel of a vehicle and their further limitations are recited as intended use which only require the decoupling device to be capable of performing the intended use. In this case, Carradus et al as modified by Fassman, Stanley, Fanberg and Ochoa et al teaches each and every structural limitations (the cable, the hook, and the coupler) of the decoupling device, therefore, it is clear that the decoupling device taught by Carradus et al as modified by Fassman, Stanley, Fanberg and Ochoa et al is capable of being used as a center cap decoupling device and performing the all of recited intended use in claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778.  The examiner can normally be reached on M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES-BOSQUES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAHEE HONG/Examiner, Art Unit 3723